Name: Commission Regulation (EC) NoÃ 30/2008 of 16 January 2008 fixing the definitive rate of refund and the percentage of system B export licences to be issued in the fruit and vegetables sector (tomatoes, oranges, lemons, table grapes and apples)
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 17.1.2008 EN Official Journal of the European Union L 14/3 COMMISSION REGULATION (EC) No 30/2008 of 16 January 2008 fixing the definitive rate of refund and the percentage of system B export licences to be issued in the fruit and vegetables sector (tomatoes, oranges, lemons, table grapes and apples) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables (2), and in particular Article 6(7) thereof, Whereas: (1) Commission Regulation (EC) No 1203/2007 (3) fixed the indicative quantities for the issue of B system export licences. (2) The definitive rate of refund for tomatoes, oranges, lemons, table grapes and apples covered by licences applied for under system B between 1 November and 31 December 2007 should be fixed at the indicative rate, and the percentage of licences to be issued for the quantities applied for should be laid down, HAS ADOPTED THIS REGULATION: Article 1 For applications for system B export licences submitted pursuant to Article 1 of Regulation (EC) No 1203/2007 between 1 November and 31 December 2007, the percentages of licences to be issued and the rates of refund applicable are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 17 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1). (2) OJ L 268, 9.10.2001, p. 8. Regulation as last amended by Regulation (EC) No 548/2007 (OJ L 130, 22.5.2007, p. 3). (3) OJ L 271, 16.10.2007, p. 10. ANNEX Percentages for the issuing of licences and rates of refund applicable to system B licences applied for between 1 November and 31 December 2007 (tomatoes, oranges, lemons, table grapes and apples) Product Rate of refund (EUR/t net) Percentages of licences to be issued for the quantities applied for Tomatoes 20 100 % Oranges 26 100 % Lemons 50 100 % Table grapes 13 100 % Apples 22 100 %